Citation Nr: 0311274	
Decision Date: 06/03/03    Archive Date: 06/10/03

DOCKET NO.  97-33 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUE

Entitlement to an increase in a 30 percent rating for post-
traumatic stress disorder (PTSD).  



ATTORNEY FOR THE BOARD

S. D. Regan, Counsel









INTRODUCTION

The veteran had active service from February 1970 to August 
1972.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 RO decision which denied 
an increase in a 30 percent rating for service-connected 
PTSD.  


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is manifested by no 
more than a definite degree of social and industrial 
impairment, and no more than occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal) due to 
various symptoms.  

2.  Without good cause, the veteran failed to report for a 
recent VA examination to evaluate his PTSD.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. § 3.655, 
§ 4.130, Diagnostic Code 9411 (2002).  







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from February 
1970 to August 1972, including combat in Vietnam.  

In June 1993, the RO granted service connection and a 30 
percent rating for PTSD.  

In February 1996, the veteran submitted his current claim for 
an increased rating for PTSD.  

The veteran underwent a VA psychiatric examination in June 
1996.  It was noted that he was not currently employed and 
that he was a student at a university.  The veteran reported 
that he was in his junior year and that he would be able to 
graduate in about a three-year period.  He stated that he 
last worked in September 1993 as a tour manager for rock 
bands and that he had also been involved in the production of 
feature films, concerts, etc.  The veteran indicated that he 
had used most street drugs including heroin, cocaine, 
marijuana, Quaaludes, and speed.  He stated that, presently, 
he used marijuana occasionally, but no other drugs.  It was 
noted that he had been married and divorced three times and 
that his most recent divorce was in 1984.  He reported that 
he had one son and that he was on good terms with him.  He 
noted that he recently had a break-up of a one and one-half 
year relationship.  The veteran indicated that he was 
hospitalized approximately five years earlier when he was 
actively suicidal and that he received therapy after that for 
about two months.  He indicated that since that time he had 
not been in any therapy except for the therapy with his 
previous girlfriend surrounding the murder of her daughter.  
The veteran reported that he suffered from nightmares and 
that he had a repeated nightmare over and over involving his 
squad in Vietnam.  He noted that he would sleep five or six 
hours a night and that he had very few friends and lived a 
relatively isolated life.  The veteran indicated that he had 
mild flashbacks from smells, but that they were not intense.  
He noted that he would quite easily feel demeaned or 
dismissed and that he would become angry although not 
violent.  

The examiner reported that the veteran was pleasant and 
cooperative during the interview.  He was oriented and could 
do mathematical calculations accurately.  He denied 
hallucinations, delusions, or other signs of psychosis.  The 
examiner noted that the veteran's judgment was intact and 
that his affect was somewhat depressed.  The examiner stated 
that the veteran had mild to moderate symptoms and that he 
was not in any therapy at present.  It was noted that some of 
the veteran's symptoms intensified recently because of the 
problems with his ex-girlfriend and the murder of her 
daughter.  The veteran reported that he was presently seeking 
to get back into therapy.  The diagnosis was PTSD, mild to 
moderate.  It was noted that the veteran had stressors of the 
recent breakup with his girlfriend and her daughter's murder 
as well as his heavy work schedule at school.  The GAF score 
was 55 to 60.  

VA treatment records dated from 1996 and 1997 show that the 
veteran was treated for several disorders.  An April 1997 Vet 
Center intake evaluation noted that the veteran experienced 
anger and stress on a daily basis.  It was noted that the 
anger was often out of proportion to the present events and 
that the veteran wanted to explore the roots of his anger.  
As to the mental status evaluation, it was noted that the 
veteran had no delusions, hallucinations, or disorganized 
thinking.  His appearance was neat and his manner was 
friendly.  He was oriented, his speech was appropriate, his 
memory functions were normal, his affect was appropriate, and 
his judgment was good.  It was noted that the veteran 
reported that he started at a college in 1994 and that he 
would graduate in 1997 with a degree in sociology.  The 
diagnosis was PTSD.  A GAF score of 60/62 was assigned.  

Private medical records from 1997 reflect continued 
treatment.  A June 1997 statement from M. C. Wolff, licensed 
clinical social worker, reported that the veteran suffered 
from chronic and severe PTSD syndrome which was war related 
and greatly interfered with his everyday life.  Symptoms 
included difficulty sleeping, explosive anger, low self-
esteem, and guilt and chronic depression.  It was reported 
that the veteran had been through a number of job situations, 
but that he had never felt successful at belonging back in 
society.  The social worker indicated that the veteran hoped 
to pursue graduate school, but that he was continually 
plagued by depression and self-doubt.  It was noted that the 
veteran had been coming to individual counseling since March 
1997.  

In his October 1997 substantive appeal, the veteran stated 
that he was afraid that his social and employment 
difficulties were not paid appropriate attention because he 
did not behave in an angry, belligerent manner.  He reported 
that he did not have a single person who he could count on or 
consider as a friend.  The veteran indicated that he had been 
married three times and that he could not seem to sustain an 
interpersonal relationship for more than two years.  He also 
noted that he had not been able to hold a single job for more 
than two years.  The veteran indicated that he was presently 
in school and that he would still have angry outbursts at 
professors and fellow students.  He stated that he did not 
know how he could hold a job even with and master's degree.  
The veteran also reported that his family was estranged from 
him.  

A January 1998 statement to the veteran, from the graduate 
coordinator at a university, reported that the faculty agreed 
that he was clearly bright and talented, but that concerns 
were expressed in two areas.  It was noted that the most 
serious concern was about the veteran's relationships with 
both undergraduate and graduate students.  The report 
notified the veteran that he was perceived as judgmental of 
his peers and even hostile and that someone demonstrating 
such characteristics could not be recommended for a teaching 
position.  It was noted that the second concern involved the 
veterans' class attendance. 

The veteran underwent a VA psychiatric examination in 
February 1998.  He reported that he was in a master's program 
at a university.  The veteran stated that he had been doing 
satisfactorily in his course work, but that his impatience 
with people came out as being quite irritable and short 
tempered.  He indicated that he felt such behavior was a 
persistent issue for him and that it did not make him feel 
good.  He said that nothing made him feel good.  He reported 
that he had to get up every morning and convince himself that 
today was an okay day, and that it was worth living that day.  
The veteran stated that he was desperate to get back into 
counseling and that his chronic irritability had been with 
him as long as he could remember.  He reported that he might 
have a circle of acquaintances wherever he lived, but that no 
one ever was a close confidant or close to him.  He indicated 
that he would sleep only three to six hours a night and that 
he would sleep lightly and wake up due any slight 
disturbance.  He noted that he could not recall any 
nightmares, but that he would occasionally wake up in cold 
sweats.  He stated that virtually daily he would have some 
type of memory reply or flashback-type of feeling of Vietnam.  
The veteran stated that such might come up spontaneously, or 
from a smell, or from something he would see.  He indicated 
that the main thing he avoided was relationships because they 
stirred up the feelings of loss and distrustfulness from 
Vietnam.  It was noted that the veteran had a full course 
load in his master's program and that his vocational 
rehabilitation stopped after the bachelor's degree.  

The examiner reported that the veteran's dress was clean, 
casual, and appropriate.  It was noted that the veteran's 
speech was fluent and logically constructed.  The examiner 
indicated that the veteran's mood was a mix of desperation, 
anxiety, and slight despair alternating with confidence and 
trying to make the best out of the circumstances.  The 
examiner reported that he could find no psychotic thinking 
and no suicidal or homicidal ideation.  It was noted that 
there was no obsessive or panic disorder symptomatology.  The 
examiner indicated that the veteran was alert and oriented in 
all spheres and that his mental arithmetic, proverb 
abstraction, and judgment, tested well.  The veteran's recall 
memory was four out of four objects recalled after a five-
minute delay.  The examiner noted that the veteran's insight 
was good.  The diagnosis was PTSD and a GAF score of 58 was 
assigned.  The examiner commented that the findings were 
consistent under DSM-IIIR and DSM-IV with no difference.  The 
examiner remarked that he believed that the veteran was 
employable and that he was not unemployable solely due to his 
PTSD.  

In a February 1999 statement, the veteran reported that he 
would wake up in the morning after a few hour sleep and have 
to tell himself that today was worth living through.  He 
stated that facing such issue everyday was not something that 
he was proud of or even something that he looked forward to.  
The veteran indicated that he believed that because he did 
not throw tantrums during VA psychiatric examinations, he was 
being penalized.  He stated that having some level of 
intelligence did not preclude him from being alienated from 
society or from even certain aspects of himself.  The veteran 
noted that he thought that he was employable, but that he was 
concerned with his performance in work situations.  He stated 
that he had generally left jobs due to being fired for some 
sort of insubordinations or due to a performance level that 
exemplified his lack of feeling for the position or for even 
having a job.  The veteran reported that he doubted that he 
would ever have a job long enough to afford him future 
security.  

In a statement received in March 1999, M. C. Wolf, a clinical 
social worker indicated that she had written a letter in 1997 
requesting that the veteran's rating for PTSD be increased to 
70 percent.  She reported that she saw the veteran from March 
1997 to June 1997 for difficulties he was having coping with 
going to school and staying focused on his studies as well as 
dealing with the stresses of having limited finances.  It was 
noted that the veteran presented with many of the symptoms of 
PTSD including sleep difficulties, hyper alertness, anger 
management, depression, difficulties related and trusting 
others, as well as survivor's guilt.  

The veteran failed to report for a VA examination scheduled 
for February 2003.  The record discloses no just cause for 
failure to report.  

II.  Analysis

Through correspondence, the rating decision, the statement of 
the case, and the supplemental statements of the case, the 
veteran has been informed of the evidence necessary to 
substantiate his claim.  Identified medical records have been 
obtained.  VA examinations have been provided, and the 
veteran failed to appear for another scheduled examination.  
The duty to assist is not a one-way street, and the veteran 
has failed to cooperate in VA efforts to further develop his 
claim.  See 38 C.F.R. § 3.159; Wood v. Derwinski, 1 Vet.App. 
190 (1991).  The Board finds that the notice and duty to 
assist provisions of the law have been satisfied.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The rating schedule for evaluating mental disorders changed 
during the pendency of this appeal.  The "old" criteria, in 
effect prior to November 7, 1996, provided that a 30 percent 
rating is warranted for PTSD where there is definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, and psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment.  [For the purpose of rating under the 
old criteria, the term "definite" has been construed as 
"distinct, unambiguous, and moderately large in degree."  
It represents a large degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93.]  A 50 percent rating 
requires that the ability to establish or maintain effective 
or favorable relationships with people is considerably 
impaired, and by reason of psychoneurotic symptoms the 
reliability, flexibility, and efficiency levels are so 
reduced as to result in considerable industrial impairment.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  

Under the new criteria, which became effective on November 7, 
1996, a 30 percent rating is warranted for PTSD where there 
is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversion normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, or recent events).  A 50 
percent rating requires occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2002).  

Here, either the old or new rating criteria may apply, 
whichever are most favorable to the veteran, although the new 
rating criteria are only applicable since their effective 
date.  Karnas v. Derwinski, 1 Vet.App. 308 (1990); VAOPGCPREC 
3-2000.  

The most recent February 1998 VA psychiatric examination 
noted that the veteran reported that he was in a master's 
program at a university.  He stated that he had been doing 
satisfactorily in his course work, but that his impatience 
with people came out as being quite irritable and short-
tempered.  Objective findings on examination were mostly 
normal, although some evidence of anxiety was noted.  The 
diagnosis was PTSD, and the examiner assigned a GAF score of 
58.  The examiner commented that the veteran was employable.  
The Board observes that according to DSM-IV, a GAF score of 
58 reflects moderate symptoms or moderate difficulty in 
social, occupational, or school functioning.  

The above and similar psychiatric evidence of record shows 
that the veteran does have impairment from his PTSD.  
However, such impairment is no more than 30 percent disabling 
under either the old or new rating criteria.  Under the old 
criteria, "definite" social and industrial impairment is 
rated 30 percent; and "definite" for this purpose means 
"more than moderate but less than rather large."  As noted 
above, the most recent 1998 VA psychiatric examination 
related a GAF score in the moderate range.  The evidence is 
consistent with no more than a definite (30 percent) degree 
of social and industrial impairment.  As to the new criteria, 
the described psychiatric symptoms are consistent with no 
more than a 30 percent disability, as is the presence of some 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent period of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal).  The evidence fails to indicate that 
the veteran's PTSD results in symptomatology indicative of a 
50 percent rating.  

Additionally, the Board observes that the veteran was 
recently scheduled for another examination in this case.  
However, he failed to report for the examination, and just 
cause for the failure to report is not shown.  Regulations 
provide that veterans have an obligation to report for VA 
examinations and reexaminations which are scheduled in 
connection with their claims.  If a veteran without good 
cause, fails to report for such examination, an increased 
rating claim is to be denied.  38 C.F.R. §§ 3.326, 3.327, 
3.655; Engelke v. Gober, 10 Vet.App. 396 (1997).  The Board 
notes that whether based on the failure to report for the VA 
examination, or based on failing to meet the criteria for the 
next higher rating, the increased rating claim must be 
denied.  

As the preponderance of the evidence is against the claim for 
an increased rating for PTSD, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  


ORDER

An increased rating for PTSD is denied.  



	                        
____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

